Name: Regulation (EEC) No 2104/75 of the Commission of 31 July 1975 amending Regulation (EEC) No 193/75 and laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 214/20 Official Journal of the European Communities 12. 8 . 75 REGULATION (EEC) No 2104/75 OF THE COMMISSION of 31 July 1975 amending Regulation (EEC) No 193/75 and laying down special detailed rules for the application of the system of import licences and advance fixing certifi ­ cates for products processed from fruit and vegetables Whereas the amount of the security for import licences should be fixed at levels which will enable the system of import licences to function properly ; Whereas, for the sake of clarity and administrative effi ­ ciency, the special detailed , rules for the application of the system of advance fixing certificates should also be included in this Regulation ; whereas Regulation (EEC) No 2046/75, which replaced , so far as products processed from fruit and vegetables were concerned, Commission Regulation (EEC) No 2637/70 (6) of 23 December 1970 on special detailed rules for the appli ­ cation of the system of import and export licences and advance fixing certificates , for agricultural products, should therefore be repealed ; Whereas the detailed provisions for the application of the system of import licences and advance fixing certificates both supplement and derogate from Commission Regulation (EEC) No 193/75 of 17 January 1975 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 865/68 (') of 28 June 1968 on the common organiza ­ tion of the market in products processed from fruit and vegetables, as last amended by Regulation (EEC) No 1 420/75 (2), and in particular Articles 5 (3) and 6 (3) thereof ; Having regard to Council Regulation (EEC) No 1 927/75 (3 ) of 22 July 1975 concerning the system of trade with third countries in the market in products processed from fruit and vegetables, and in particular the second subparagraph of Article 4 (3) thereof ; Whereas special detailed rules for the application of the system of advance fixing certificates established for products processed from fruit and vegetables have been laid down by Commission Regulation (EEC) No 2046/75 (4 ) of 25 July 1975 laying down special detailed rules for the application of the system of advance fixing certificates for products processed from fruit and vegetables ; Whereas Article 4 of Regulation (EEC) No 1927/75 has instituted a system of import licences for certain sensitive products ; whereas it is necessary to apply to such licences the provisions of Regulation (EEC) No 1 93/75 (5 ) laying down common rules for the applica ­ tion of the system of import and export licences and advance fixing certificates for agricultural products ; Whereas the period of validity of import licences , whether with or without advance fixing of the levy in respect of the various added sugars, should be deter ­ mined in the light of the practices of international trade ; whereas, in order to facilitate the adoption of appropriate measures in the event of disturbance or threatened disturbance to the market in these products, a fixed period should be prescribed between the application for and issue of such licences ; HAS ADOPTED THIS REGULATION : Article 1 The following indent is added at the end of Article 1 of Regulation (EEC) 193/75 : '  Article 4 of Regulation (EEC) No 1927/75'. A rticle 2 Detailed rules for the . application of the systems of import licences and advance fixing certificates esta ­ blished respectively by :  Article 4 of Regulation (EEC) No 1927/75 , and  Article 6 of Regulation (EEC) No 865/68 are set out in the Articles below. ') OJ No L 153 , I. 7 . 1968 , p. 8 . -') OJ No L 141 , 3 . 6 . 1975, p. 1 . J ) OJ No L 198 , 29 . 7 . 1975 , p. 7 .  ¢) OJ No L 213 , 11 . 8 . 1975 , p. 24 . 5 ) OJ No L 25, 31 . 1 . 1975 , p. 10 . ( 6) OJ No L 283 , 29 . 12 . 1970 , p . 15 . 12 . 8 . 75 Official Journal of the European Communities No L 214/21 TITLE I Import licences Article 3 Without prejudice to the application of Article 7 of Regulation (EEC) No 1927/75, import licences, with or without advance fixing of the levy, shall be issued on the fifth working day following that on which the application therefor is lodged . Article 4 Import licences, with or without advance fixing of the levy, shall be valid for 75 days from their actual day of issue . Article 5 The amount of the security for import licences without advance fixing of the levy shall for each product be as shown in the following table : CCT heading No Description of goods Amount in u.a./100 kgnet ex 20.02 C ex 20.06 B ex 20.07 B 20m A ex 20.06 B 08.12 C ex mm G ex 20.02 G ex 08.10 A ex 08.11 E ex 20.03 &gt; ex 20.05 ex 20.06 B II J Peeled tomatoes Peaches in syrup Tomato juice Mushrooms Pears , Prunes (') Peas French beans Raspberries 0-5 0-5 0-5 1-0 0-5 1-0 0-5 0-5. 0-5 0-5 0-5 0-5 0-5 Amount in u.a. /100 kg including immediate packings ex 20.02 C ; Tomato concentrates 10 (') From 1 January 1978. Article 6 The amount of the security for import licences with advance fixing of the levy shall for each product be as shown in the following table : . K CCT heading No Description of goods Amount in u.a. /100 kg net ex 20.06 B ex 20.07 B ex 20.06 B ex 20.03 ex 20.05  CI ex 20.05  C II ex 20.06 B II Peaches in syrup Tomato juice Pears Raspberries 0-75 0-75 0-75 1-10 2-00 0-75 0-75 \ No L 214/22 Official Journal of the European Communities 12 . 8 . 75 2 . The provisions of Articles 7 and 8 ( 1 ) (b) shall not apply to applications and licences as referred to in paragraph 1 hereof. TITLE II Advance fixing certificates Article 10 The arrangements for the advance fixing of levies and refunds provided for in Article 5 of Regulation (EEC) 865/68 shall be applied by Member States on request . Article 11 Advance fixing certificates shall be valid from their day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the fifth month following that of issue . Article, 12 When a product is imported into a Member State where it is subject to quantitative restrictions, the validity of the advance fixing certificate in that Member State shall be conditional on the production of a national document showing that importation has been authorized . Article 13 1 . In the case of certificates for products falling within Tariff heading No 20.07, a tolerance of 0-03 shall be permitted in relation to the Tariff specifica ­ tion as to the density of the product . Section 20 of the certificate in the case of imports and section 18 of the certificate in the case of exports shall contain one of the following endorsements : 'Density tolerance of 0 03 ' A rticle 7 1 . The rate of the additional security referred to in the second indent of Article 4 (2) of Regulation (EEC) No 1927/75 shall for tomato concentrates be 10 units of account per 100 kilogrammes, including immediate packings . 2 . The additional security shall be released : (a ) in respect of quantities for which the party concerned has not fulfilled the obligation to import ; (b) in respect of quantities imported for which the party concerned furnishes proof that the minimum price, or as the case may be the special minimum price, has been respected . Such proof shall be furnished by production of :  the customs entry for home use in respect of the product concerned , or a certified copy thereof,  a copy of the purchase invoice for the product concerned , and  a banker's declaration certifying that payment of the purchase price shown on the invoice has been effected . Article 8 1 . Without prejudice to the provisions of Article 9 , where an import licence is requested for tomato concentrates of subheading 20.02 C of the Common Customs Tariff, the application and the licence shall contain particulars as follows : (a ) in sections 10 and 11 , the weight of the goods, including immediate packings ; (b) in section 12, the total amount of the additional security ; (c ) in section 14, name of the country of origin ; issue of the licence shall make it obligatory to import from the country indicated . 2 . When entering attributions on the licence , the office carrying out customs formalities shall indicate in sections 29 and 30 the weight of the goods including immediate packings . Article 9 1 . In the case of imports under the special arrange ­ ments laid down for tomato concentrate exported from and originating in Greece, the licence applica ­ tion and the licence itself shall contain the word 'Greece ' in sections 13 and 14 . In such case the issue of the licence shall make it obligatory to import from Greece . ' tolerance for vÃ ¦gtfylde pÃ ¥ 0,03 'toleranzdichte 0,03 'tolÃ ©rance densitÃ © de 0,03 ' tolleranza densitÃ 0,03 'dichtheidstolerantie 0,03 . 2 . In the case of exports , section 12 of the certifi ­ cate shall indicate the basic product or products (sugar, glucose or glucose syrup) in respect of which , the refund is fixed in advance . Article 14 The amount of security for advance fixing certificates shall for each product be as shown in the following table : 12. 8 . 75 Official Journal of the European Communities No L 214/23 CCT heading No Description of goods Amount in u. a. / 100 kg net ex 13.03 B Pectin 0-15 ex 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid , whether or not containing salt, spices or mustard, with sugar 0-15 ex 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid, with sugar 0-15 ' 20.03 Fruit preserved by freezing, containing added sugar 0-60 20.04 Fruit , fruit peel , and parts of plants, preserved by sugar (drained, glacÃ © or crystallized) 1-50 ex 20.05 Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, being cooked preparations, containing added sugar : 1 . Chestnut purÃ ©e and paste 1-50 2. Other :  With a sugar content exceeding 30% by weight 1-50  Other 0-25 i ex 20.06 Fruit otherwise prepared or preserved, containing added sugar 0-25 ex 20.07 Fruit juices (including grape must) and vegetable juices, containing added sugar, but unfermented and not con ­ taining spirit : (  With an added sugar content exceeding 30 °/o by weight 1-50  Other 0-25 Article 1 5 Regulation (EEC) No 2046/75 is hereby repealed . Article 16 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from :  1 September 1975 for tomato concentrates, peeled tomatoes and tomato juice,  1 October 1975 for other products . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1975 . For the Commission P. J. LARDINOIS Member of the Commission